DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 24, 2022 is being considered by the examiner. 
Response to Amendment
The Amendment filed August 24, 2022 has been entered. Claims 1 and 3-17 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 24, 2022.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
1) Applicant argues that their amendment to independent claim 1 overcomes the rejection under 35 USC 103 because Narayanan in view of Yoneda fails to teach the limitation “a clearance is provided between the first stator segment and the second stator segment so that there is no mechanical contact between the first protrusions and the second protrusions, and the first and second protrusions are alternately arranged in an axial direction of the stator”. 
The primary reference, Narayanan teaches the limitation “the first and second protrusions are alternately arranged in an axial direction of the stator” (Fig. 4(b), the protrusions 420 and 421 alternate along the axial direction of the stator).

    PNG
    media_image1.png
    481
    509
    media_image1.png
    Greyscale

	While the other new limitation “a clearance is provided between the first stator segment and the second stator segment so that there is no mechanical contact between the first protrusions and the second protrusions” is indefinite as explained below. 
	2) Applicant further argues that the rejection of claim 5 under 35 USC 103 was improper because Narayanan in view of Zimmerman fails to teach a strap wound around the first and second end-coil windings as defined in the claim (Remarks top of page 7). 
	“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’”, MPEP 2111. 
	Narayanan taught every limitation of claim 5 other than “a strap wound around the first and second end-coil windings”. In particular, Narayanan taught stator segments with adjacent first and second end-coil windings. 
	Zimmerman taught using a strap 22, to secure a plate 3 to end windings 4 and 5. 
	Although it is true that Zimmerman does not teach two sets of end-coil windings, Narayanan does, therefore the proposed combination of the end-coil winding strap of Zimmerman being applied to the end-coil windings of Narayanan teaches all the limitations of the claimed invention.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	3) Applicant further argues that even if Narayanan in view of Zimmerman teaches all the limitation of claim 5, there is no rationale to combine the two references. 
	The rationale given in the Non-Final Office Action dated March 24, 2022 was “this would have the advantage of providing additional support to the end windings (Zimmerman, col. 4, 44-46)”.
	Applicant argues that Narayanan does not teach a need for additional support, but the rationale support came from Zimmerman so this is not responsive to the rejection.
	Applicant also argues that the complete support apparatus of Zimmerman would not be used in the segmented stator of Narayanan. Applicant states this in a conclusory statement without any evidence. Furthermore, the proposed combination did not suggest using the complete support apparatus of Zimmerman. The rejection suggested “it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan to secure the end windings of the respective stator segments together using a strap as taught by Zimmerman”. A strap would in fact further support the end windings of Narayanan (not to be confused with better supporting the stator segments of Narayanan being held together which is accomplished from the complementary comb structure of the stator segments). 
Furthermore, Zimmerman suggests using straps to support end windings as a solution to support windings in light of the thermally induced relative motion of the ending windings during motor operation because such straps would provide support in a manner that is not overly rigid (“As already explained at the outset, thermally induced relative motion occurs between the stator winding 4, 5 (composed of insulated copper conductors) and the stator laminated core 2 during the operation of the turbo-generator, especially in the run-up phase and in machines of are at length. This means that the winding overhang unit must not be attached rigidly to the end of the stator laminated core 2 because otherwise loosening in the winding overhang unit and also damage to the conductor insulation may occur. For this reason, the supporting brackets 7 are not attached directly to the end face of the stator laminated core 2, or, more precisely, to the stator core end plate 3, but with the interposition of compensating elements. In the example, U-shaped straps 22 are provided, these being fastened to the stator core end plate 3 at their center by means of screws 24 with the interposition of a spacer 23, resulting in a gap”, col. 4, 15-31). 
Applicant has not stated any reason for why Narayana would experience this thermally induced relative motion of the end windings (especially when each segment has its own set of end windings to experience said motion) and why a strap supporting said end windings would not realize the same benefit. 
Lastly, the fact that this rationale is found in a prior art reference means that it cannot be the result of impermissible hindsight. 
The rejection of claim 5 under 35 USC 103 is maintained. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 contains the limitation “a clearance is provided between the first stator segment and the second stator segment so that there is no mechanical contact between the first protrusions and the second protrusions”.
It is unclear whether this limitation claims: 1) a clearance between the first and second stator segments (in which case it would be unclear to one of ordinary skill in the art, in light of the specification, how the stator stayed together) or 2) the clearance between the first stack (15, 17, and 19) and the second stack (16 and 18) (in which case this is shown to be taught by the art in the rejection of claim 6). 
As defined in Applicant’s specification, the first and second stator segments refer to the separate series of stacks (“Fig. 2 shows a schematic plan view of stator segments 5, 7 of the segmented stator 20 according to an embodiment of the invention”, [0034]), while the first and second protrusions refer to Fig. 2, 9 and 11. 
Therefore, this limitation attempts to claim a clearance between 5 and 7 such that 9 and 11 are not in mechanical contact, however 9 and 11 are prevented from coming into mechanical contact in the Applicant’s specification because of a clearance between the first stack (15, 17, and 19) and the second stack (16 and 18). 

    PNG
    media_image2.png
    525
    595
    media_image2.png
    Greyscale

If there was a clearance between 5 and 7 such that the first protrusion 9 was not in mechanical contact with the second recess 12, then it would be unclear to one of ordinary skill in the art, in light of the specification, how the stator stayed together because the stator would be made of floating segments. 
As support for this new limitation, Applicant cites [0038] of the disclosure (“The first protrusions 9 are complementarily shaped to the second recesses 12, and the second protrusions 11 are complementarily shaped to the first recesses 10. In other words, the second end-surface 8 has a negative shape of the first end-surface 6. The first and second protrusions 9, 11 are engaged with each other in a manner of complementary combs (although there is usually no mechanical contact between first and second protrusions 9, 11). The first and second protrusions 9, 11 are arranged in a staggered manner along the axial direction Y of the stator 20”). 
This section makes explicit reference to a lack of mechanical contact between first and second protrusions 9, 11, however, this section also explicitly states “The first and second protrusions 9, 11 are engaged with each other in a manner of complementary combs” which would preclude a clearance between the first and second stator segments. What this section appears to be saying is that the stator segments 5 and 7 are in mechanical contact along the circumferential direction, but their separate stacks 9 and 11 along the axial direction are not due to the presence of spacer 21. 
In further support of this new limitation Applicant cites “A gap between the first and second stator segments 5,7 is a design parameter (minimum clearance in the circumferential direction of the stator 20). The gap can depend on the width of the tooth 9, 1 1, e.g. the above-mentioned half width, and the minimum clearance between the segments 5, 7 in the circumferential direction of the stator 20”, [0042]. However, this also fails to explain how “a clearance is provided between the first stator segment and the second stator segment so that there is no mechanical contact between the first protrusions and the second protrusions” while the “The first and second protrusions 9, 11 are engaged with each other in a manner of complementary combs” and the stator is able to stay together. 
In conclusion, if the Applicant is attempting to claim a clearance between the between the first and second stator segment so that there is no mechanical contact between the first protrusions and the second protrusion, then it would be unclear to one of ordinary skill in the art, in light of the specification, how the stator stayed together. 
While if the Applicant meant to claim the clearance between the first stack (15, 17, and 19) and the second stack (16 and 18), then this is shown to be taught by the art in the rejection of claim 6. 
The examiner will note one more possibility that the stator is held together using the strap 13 of Fig. 4, which would allow the claimed clearance between the first and second stator segments while still holding the stator together. However if this were the case, the Applicant would be adding new matter by mixing embodiments in a way inconsistent with the specification (“Contrary to the embodiment of Figures 2 and 3, there are no half-teeth but slots at the first and second end-surfaces 6, 8 of the first and second stator segments 5, 7. A strap 13 is wound around the first and second end-coil windings 4a, 4b to hold the first and second end-coil windings 4a, 4b in place”, [0043]). 
Independent claim 14 contains a similar limitation and is indefinite based on the same reasoning. 
Claims 3, 4, and 15-16 are all rejected by virtue of their dependence on either claim 1 or 14. 
For purposes of this Office Action, the limitations “a clearance is provided between the first stator segment and the second stator segment so that there is no mechanical contact between the first protrusions and the second protrusions” of claim 1 and “the stator segment is configured such that a clearance is provided between the stator segment and a further stator segment of the stator so that there is no mechanical contact between the stator segment's protrusions and protrusions of the further stator segment”, of claim 14 will be ignored. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (WO 2019116389 A1, hereinafter “Narayanan”) in view of Yoneda et al. (US 20040104638 A1, hereinafter “Yoneda”).
Regarding claim 1, Narayanan teaches a segmented stator (Fig. 4(b)) for a generator, the stator comprising: a plurality of teeth (Fig. 4(b), 407) and slots (Fig. 4(b), space between teeth 407) for coil windings (“The leg 407 is configured to support an electromagnetic winding”, P. 16, 6-7), wherein the teeth extend from a yoke of the stator (Fig. 4(b), 405) in a radial direction of the stator (Fig. 4(b), teeth 407 extend radially inward);
 
    PNG
    media_image3.png
    404
    428
    media_image3.png
    Greyscale

wherein the stator comprises at least a first stator segment (Fig. 4(b), 401(c)) having a first end-surface (right edge of 401(c)) in a circumferential direction of the stator and a second stator segment (Fig. 4(b), 401(d)) having a second end-surface (left edge of 401(d)) in the circumferential direction of the stator, wherein the first and second end-surfaces are arranged adjacent to each other to form the stator (Fig. 4(b), notice how segments come together to form complete stator of Fig. 4(d));

    PNG
    media_image4.png
    376
    365
    media_image4.png
    Greyscale

the first end-surface comprises first protrusions (Fig. 4(c) is representative of all the stator segments, the second plate from top protrudes to the left) protruding the circumferential direction of the stator and first recesses therebetween (Fig. 4(c), space between protruding plates), with teeth extending from the yoke of the stator in the radial direction of the stator (Fig. 4(b), 407); the second end-surface comprises second protrusions protruding the circumferential direction of the stator and second recesses therebetween, (the same structure of the first end-surface applies to the second end-surface) with teeth extending from the yoke of the stator in the radial direction of the stator (Fig. 4(b), 407);
the first protrusions are complementarily shaped to the second recesses and the second protrusions are complementarily shaped to the first recesses (“As can be particularly seen in FIG.4(b), the adjacent metallic plates 402 are mated where lengthier end 420 of one metallic plate 402 mates with shorter end 421 of the adjacent metallic plates 402, so as to form a nesting of the segmented stacks 401a, 401b, 401c, 401d, 401e, 401f”, P. 16, 27-31)
the first and second protrusions are alternatively arranged in an axial direction of the stator (Fig. 4(c), see alternating stacks on edge of stator segment) (“In this arrangement, alternate layers (metallic plates) of stator segment, which fit into the corresponding gap of the next stator segment, form the desired nesting of segments”, P. 17, 6-9). 
Narayanan does not teach wherein the first protrusions form the first teeth or wherein the second protrusions form the second teeth.
Yoneda teaches a segmented stator wherein the first protrusions (Fig. 6, 210, far right tooth) form the first teeth (Fig. 6, 21, far right tooth) (“In the teeth block 2, each of the first teeth 21 consists of a base portion 211 and a protruding portion 210 which are integrally formed”, [0070]) and wherein the second protrusions (Fig. 6, 5, far left tooth) for the second teeth (Fig. 6, 12, far left tooth).

    PNG
    media_image5.png
    814
    449
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan so that the teeth were formed from the protrusions as taught by Yoneda. 
	This would have the advantage of providing a simple and mechanically stable method for connecting the stator segments (“In the assembling work for alternately laminating the first teeth 21 and the second teeth 22, the first teeth 21 and the second teeth 22 can be easily positioned to right positions by overlapping the punch-out portions 4. Furthermore, it becomes possible to prevent or eliminate the relative displacement between the first teeth 21 and the second teeth 22 after these members are once assembled, Yoneda, [0073])”. 
Regarding claim 3, Narayanan in view of Yoneda teaches the stator according to claim 1. Narayanan further teaches wherein the first (tooth of 401c) and second teeth (tooth of 401d) substantially have a rectangular shape as viewed in the radial direction of the stator (Fig. 4(b), teeth 407 have a rectangular shape).
Regarding claim 14, Narayanan teaches a stator segment (Fig. 4(c), 401a) for a stator, the stator segment comprising an end-surface in a circumferential direction of the stator (Fig. 4(c), 401a plated edge);
wherein the end-surface comprises protrusions protruding the circumferential direction of the stator and recesses therebetween (alternating plate and recess structure best seen on left side of figure), teeth extending from a yoke of the stator in a radial direction of the stator (Fig. 4(b), 407); and the protrusions are complementarily shaped to the recesses (“As can be particularly seen in FIG.4(b), the adjacent metallic plates 402 are mated where lengthier end 420 of one metallic plate 402 mates with shorter end 421 of the adjacent metallic plates 402, so as to form a nesting of the segmented stacks 401a, 401b, 401c, 401d, 401e, 401f”, P. 16, 27-31).
Narayanan does not teach wherein the protrusions form the teeth. 
Yoneda teaches a segmented stator wherein the protrusions (Fig. 6, 210, far right tooth) form the teeth (Fig. 6, 21, far right tooth) (“In the teeth block 2, each of the first teeth 21 consists of a base portion 211 and a protruding portion 210 which are integrally formed”, [0070]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan so that the teeth were formed from the protrusions as taught by Yoneda. 
	This would have the advantage of providing a simple and mechanically stable method for connecting the stator segments (“In the assembling work for alternately laminating the first teeth 21 and the second teeth 22, the first teeth 21 and the second teeth 22 can be easily positioned to right positions by overlapping the punch-out portions 4. Furthermore, it becomes possible to prevent or eliminate the relative displacement between the first teeth 21 and the second teeth 22 after these members are once assembled, Yoneda, [0073])”. 
Regarding claim 15, Narayanan in view of Yoneda teaches the segmented stator of claim 1. Narayanan further teaches a stator manufacturing method comprising a step of arranging the first (Fig. 4(b), right edge of 401c) end and second (Fig, 4(b), left edge of 401d) end-surfaces adjacent to each other to form the stator, wherein the coil windings have been placed in the slots in advance (“In this embodiment of the invention, dense electromagnetic windings 414, which are wound on the stator pole 412 of the stator segment 401a prior to assembly of the unitary stator core 403”, P. 17, 28-31).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Yoneda and Hartmann et al. (US 20120299434 A1, hereinafter “Hartmann”). 
Regarding claim 4, Narayanan in view of Yoneda teaches the stator according to claim 1. 
Narayanan in view of Yoneda does not teach wherein the first and second teeth have a width in circumferential direction of the stator less than or equal to a width of the other teeth of the first and second segments, or the half of the width of the other teeth of the first and second segments.
Hartman teaches a segmented stator wherein the first (Fig. 2, 12a) and second teeth (Fig. 2, 12b) have a width in circumferential direction of the stator less than or equal to a width of the other teeth of the first and second segments (Fig. 2, widths a and b are smaller than widths c) (“The sum (a+b) of the widths a, b of the two teeth 12a and 12b touching at the respective segment boundary is preferably embodied to be smaller than or equal to twice the uniform width c of all teeth, which are not disposed immediately at a segment boundary, i.e. the following applies”, [0032]).  

    PNG
    media_image6.png
    360
    526
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Yoneda to substitute in the tooth structure taught Hartmann. 
This would have the advantage of suppressing unwanted vibrations of the stator (“If the sum (a+b) of the widths a, b is selected in this range, the detent and oscillating moments are reduced particularly significantly”, [0033]). 
Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman (US 5485050 A, hereinafter “Zimmerman”). 
Regarding claim 5, Narayanan teaches a segmented stator (Fig. 4(b)) for a generator, the stator comprising: a plurality of teeth (Fig. 4(b), 407) and slots (Fig. 4(b), space between teeth 407), wherein the teeth extend from a yoke of the stator in a radial direction of the stator (Fig. 4(b), teeth 407 extend radially into stator from yoke 405); coil windings arranged in the slots (Fig. 4(c), 414); wherein the stator is composed of at least a first stator segment (Fig. 4(b), 401c) having a first end-surface (Fig. 4(b), right edge of 401c) in a circumferential direction of the stator and a second stator segment (Fig. 4(b), 401d) having a second end- surface (Fig. 4(b), left edge of 401d) in the circumferential direction of the stator, wherein the first and second end-surfaces are arranged adjacent to each other to form the stator (Fig. 4(b), notice how segments come together to form complete stator of Fig. 4(d)); the first stator segment comprises a first end coil winding at the first end-surface and the second stator segment comprises a second end-coil winding at the second end-surface (Fig. 4(c), end sections of winding 414 extends to left edge). 
	Narayanan does not teach a strap wound around the first and second end-coil windings.
	Zimmerman teaches a strap (Fig. 3, 22) wound around the stator end windings (Fig. 1, left most windings of 2) (notice that end plate 3 of Fig. 1 covers the ends windings, while the strap 22 can be best seen in Fig. 3 covering the end plate 3). 

    PNG
    media_image7.png
    293
    465
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    677
    484
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan to secure the end windings of the respective stator segments together using a strap as taught by Zimmerman. 
This would have the advantage of providing additional support to the end windings (Zimmerman, col. 4, 44-46). 
Regarding claim 9, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches further comprising: concentrated coil windings as the coil windings (Fig. 4(c)), the windings 414 are concentrated on the tooth 407 which characterizes a concentrated coil winding).
Regarding claim 10, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches wherein: the first and second stator segments are laminated (“A known stator assembly for an SRM device includes a stator core 10 made of stacked laminations and a stator external casing 11”, P. 3, 3-5).
Regarding claim 11, Narayanan in view of Zimmerman teaches all the limitations of a generator comprising the stator according to claim 5. Narayanan further teaches a rotor (Fig. 11(a), 630b) which is rotatable arranged around or inside the stator (Fig. 11(a), 600).
Claim 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Haran et al. (US 20110266807 A1, hereinafter “Haran”). 
Regarding claim 6, Narayanan in view of Zimmerman teaches the stator according to claim 5. Narayanan further teaches wherein: the first and second stator segments comprise at least two stacks of iron sheets which are stacked one upon the other in an axial direction of the stator (Fig. 4(c), sheets are an axial stack to make up the segment) (“As shown in FIG.2(b), each lamination in the stack 14 is obtained from thin sheets of ferromagnetic material such as silicon iron”, P. 4, 26-28). 
	Narayanan in view of Zimmerman does not teach wherein spacers are arranged between the stacks. 
	Haran teaches a segmented stator with spacers (Fig. 6, 150) arranged between lamination stacks (Fig. 6, 126). 

    PNG
    media_image9.png
    326
    494
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman by placing spacers between the lamination stacks as taught by Haran. 
	This would have the advantage of providing structural support to the plates (“Each stator segment 116 may further include openings 134 to accommodate spacer elements 150 to provide another connection point for the structural plates 126”, Haran, [0034]). 
Regarding claim 7, Narayanan in view of Zimmerman and Haran teaches the stator of claim 6. 
Narayanan does not teach wherein: the strap is wound around at least one of the spacers.
Zimmerman teaches the strap (Fig. 3, 22) being wound around at least one of the spacers (Fig. 3, 23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman and Haran by placing a spacer at the end of the windings and winding straps around the spacer as taught by Zimmerman. 
This would have the advantage of providing greater mechanical support to the end windings (Zimmerman, col. 4, 44-46). 
Zimmerman does not teach wherein one of the spacers is located between the section stacks (see discussion of 112b earlier in this office action). 
Haran teaches a segmented stator with spacers (Fig. 6, 150) arranged between lamination stacks (Fig. 6, 126).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman and Haran by placing spacers between the lamination stacks as taught by Haran. 
	This would have the advantage of providing structural support to the plates (“Each stator segment 116 may further include openings 134 to accommodate spacer elements 150 to provide another connection point for the structural plates 126”, Haran, [0034]). 
Regarding claim 17, Narayanan in view of Zimmerman teaches all the limitations of claim 5. Narayanan does not teach the segmented stator being used in a wind turbine.
Haran further teaches the stator being used in a wind turbine (“Generators have been widely used in a variety of applications including aircraft, automobiles and turbines”, [0002]).	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Zimmerman to incorporate the stator in a wind turbine generator, as taught by Haran. 
	This would have the advantage of incorporating the device into a marketable application.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Tange (JP 2018074689 A). 
Regarding claim 8, Narayanan in view of Zimmerman teaches the stator of claim 5. 
	Narayanan does not teach the stator according to claim 5, further comprising: a sheet arranged between the first and second end-surfaces, wherein the strap is wound around the sheet.
	Zimmerman further teaches a strap (Fig. 3, 22) wound around a sheet (Fig. 3, 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman to wind a strap around the end winding sheet as taught by Zimmerman. 
	This strap and end plate structure has the benefit of providing improved mechanical support to the end windings (Zimmerman, col. 4, 44-46). 
	Narayanan in view of Zimmerman still does not teach wherein the sheet is arranged between the first and second end-surfaces. 
	Tange teaches a sheet (Fig. 2, 14) between a first end surface (Fig. 2, edge of tooth to left of sheet 14) and a second surface (Fig. 2, edge of tooth to the right of sheet 14).

    PNG
    media_image10.png
    196
    273
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the segmented stator of Narayanan in view of Zimmerman to place the sheet between the first and second surface as taught by Tange. 
	This would have the advantage of providing insulation between the coils (“The insulating sheet 14 is inserted between the adjacent coils 13 to insulate the coils 13, Tange, [0018]). 
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Zimmerman and Anbarasu et al. (US 20140091673 A1, hereinafter “Anbarasu”). 
Regarding claim 12, Narayanan in view of Zimmerman teaches all the limitations of claim 11. Narayanan in view of Zimmerman does not teach the generator being used in a wind turbine.
Anbarasu teaches an electric generator to be used in a wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Zimmerman to incorporate the stator in a wind turbine generator. 
	This would have the advantage of incorporating the device into a marketable application.
Regarding claim 13, Narayanan in view of Zimmerman and Anbarasu teaches all the limitations of claim 12. Narayanan does not teach wherein the wind turbine is a direct drive wind turbine. 
Anbarasu teaches an electric generator to be used in a direct drive wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Zimmerman to incorporate the stator in a wind turbine generator. 
	This would have the advantage of avoiding backlashing problems associated with the gearboxes (Anbarasu, [0013]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Yoneda and Anbarasu.  
Regarding claim 16, Narayanan in view of Yoneda teaches all the limitations of claim 1. Narayanan in view of Yoneda does not teach the segmented stator being used in a wind turbine.
Anbarasu teaches a stator to be used in a wind turbine (“It may be seen as an object of embodiments of the present invention to provide a simple and robust direct drive arrangement and avoiding the traditional problems, such as backlashing problems, in wind turbine gear-boxes”, [0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the segmented stator of Narayanan in view of Yoneda to incorporate the stator in a wind turbine generator, as taught by Anbarasu. 
This would have the advantage of incorporating the device into a marketable application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834            

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834